IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,619



                  EX PARTE JOHN ANTHONY SALAZAR, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. F04-00188-S IN THE 282ND DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Salazar

v. State, No. 05-05-1455-CR (Tex. App.–Dallas, November 14, 2006).

       Applicant contends, inter alia, that his trial counsel rendered ineffective assistance by failing

to preserve error and that the prosecution failed to disclose evidence favorable to the defense.

       The trial court originally recommended granting relief, but this Court remanded the
                                                                                                     2

application for further findings. The trial court has now determined that the evidence withheld from

the defense was material and that had the evidence been turned over, there is a reasonable probability

that the outcome of the trial would have been different. Based on those findings, the trial court again

recommends that this Court grant relief.

       Relief is granted. The judgment in Cause No. F04-00188-S in the 282nd Judicial District

Court of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to

answer the charge against him. The trial court shall issue any necessary bench warrant within 10

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 14, 2011
Do Not Publish